 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARY A. NELSON ROGERS,                            No. 2:19-cv-01564-TLN-CKD (PS)
12                      Plaintiff,
13          v.                                         ORDER
14   PAUL J. ENJALRAN, et al.,                         (ECF Nos. 11, 15, 16, 17)
15                      Defendants.
16

17          Presently pending before the court are defendants’ motions to dismiss. (ECF Nos. 11, 15,

18   16.) Nine days after the first motion to dismiss was filed, plaintiff filed a motion to amend her

19   complaint and filed a first amended complaint. (ECF Nos. 17, 18.) Federal Rule of Civil

20   Procedure 15(a) allows for a complaint to be amended “once as a matter of course within . . . 21

21   days after service of a motion under Rule 12(b).” This amendment as a matter of course renders

22   an original complaint non-existent. Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010)

23   (“[W]hen a plaintiff files an amended complaint, the amended complaint supersedes the original,

24   the latter being treated thereafter as non-existent.”). Because plaintiff’s original complaint has

25   been superseded by the first amended complaint, defendants’ motions to dismiss the original

26   complaint are denied as moot. Accordingly, the hearing scheduled on defendants’ motions for

27   January 8, 2020, is vacated.

28          Additionally, it appears that plaintiff is attempting to dismiss the parties who filed motions
                                                       1
 1   to dismiss in this matter—Tim Marriott, Dave Roughton, Donna Allred, and K. Knight—as they

 2   are no longer named in plaintiff’s first amended complaint. (Compare ECF No. 1 at 2-7 with

 3   ECF No. 18 at 2-4.) Plaintiff also does not name the Secretary of Treasury or the Postmaster

 4   General in her amended complaint. (See ECF No. 18.)

 5            Accordingly, plaintiff is to file with the court, within 21 days of this order, a declaration as

 6   to why the defendants not named in her amended complaint should not be dismissed from this

 7   action. In the alternative, plaintiff is to file a motion with this court requesting dismissal of the

 8   defendants not named in her amended complaint.

 9            Accordingly, IT IS HEREBY ORDERED that:

10            1. Defendants’ pending motions to dismiss (ECF Nos. 11, 15, 16) are DENIED as moot;

11            2. The hearing on defendants’ motions scheduled for January 8, 2020, is VACATED;

12            3. In the court’s discretion and for the sake of clarity, plaintiff’s motion to file an

13            amended complaint (ECF No. 17) is GRANTED and the first amended complaint (ECF

14            No. 18) is the now-operative complaint; and

15            4. Within 21 days of this order plaintiff shall file a response to this order explaining why

16            the unnamed defendants should not be dismissed, or, in the alternative, affirm that she is

17            requesting their dismissal under Federal Rule of Civil Procedure 41.

18   Dated: December 17, 2019
                                                         _____________________________________
19
                                                         CAROLYN K. DELANEY
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23
     jr. 1564. rogers
24

25

26
27

28
                                                         2
